                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ALABAMA
                             SOUTHERN DIVISION

PEDRO QUINTERO-ENRIQUES )
a/k/a Miguel Angel Quintero, )
   Movant,                   )
                             )  CIVIL ACTION NO. 1:18-00105-WS
v.                           )
                             )CRIMINAL ACTION NO. 1:16-00212-WS-N
UNITED STATES OF AMERICA, )
   Respondent.               )

                                             ORDER

         After due and proper consideration of the issues raised, and a de novo

determination of those portions of the recommendation to which objection is made,

the Report and Recommendations (Doc. 871) of the Magistrate Judge made under 28

U.S.C. § 636(b)(1)(B)-(C), Rule 8(b) of the Rules Governing Section 2255 Proceedings

for the United States District Courts, and S.D. Ala. GenLR 72(a)(2)(R), and dated

September 28, 2018, is ADOPTED as the opinion of the Court.

         Accordingly, it is ORDERED that the Motion to Vacate, Set Aside, or Correct

Sentence under 28 U.S.C. § 2255 (Docs. 81, 82) of Movant Pedro Quintero-Enriques,

a/k/a Miguel Angel Quintero (“Quintero”) is DENIED and DISMISSED with

prejudice. It is further ORDERED that Quintero is not entitled to a Certificate of

Appealability in relation to this final adverse order. Finally, the Court certifies that

any appeal of this order and accompanying judgment would be without merit and

therefore not taken in good faith. Thus, Quintero is not entitled proceed in forma

pauperis on appeal.

1   All “Doc.” citations herein refer to the docket of the above-styled criminal action.
      Final judgment in accordance with this order shall issue separately under

Federal Rule of Civil Procedure 58.

      DONE and ORDERED this the 13th day of November, 2018.



                                      s/WILLIAM H. STEELE
                                      UNITED STATES DISTRICT JUDGE
